DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1, 5-10, 16, 18-21, 23, and 25-27 are currently pending in this application. Claims 6, 7, 10, 20, and 26 are withdrawn in light of applicant’s response to the election/restriction requirement filed 9/14/2020 in which applicant elected Group I and Species A (fig. 2).
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Fonte does not disclose that the implantation body is configured to compact therein the cancellous bone internal layer with a predicted compaction rate and/or value that is differentiated along and around the implantation axis, the examiner disagrees. The implant of Fonte includes a dynamic porous coating that expands to apply controlled pressure against the adjacent bone Ex parte Masham, 2 USPQ2d 1647 (1987).
With regard to applicant’s argument that Fonte does not disclose varying porosity within the porous structure of the peripheral portion, the examiner disagrees. Fonte discloses varying pore size of the dynamic porous coatings ranging from micro to nano scale so that the bone cells appropriately interact with the coatings for optimal osseointegration (paragraph 0148). The coatings of Fonte are engineered to match the pore size and stiffness of the bone and can be modulated to match that of the bone in the proximal and distal regions (paragraphs 0148-0149). Therefore, the coating of Fonte has a porosity that is necessarily varied along and around the implantation axis in order to match the varying porosity and stiffness of the bone. Fonte also discloses an embodiment in which the implant is constructed with both solid and porous structures for engagement with the bone (paragraph 0133) which would necessarily have a varying porosity as claimed. 
Claim Objections
Claims 1, 5, and 16 are objected to because of the following informalities:  Each of claims 1, 5, and 16 recite “and configured to compact” in lines 4-5, which appears to be missing the word – is – before the word “configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a predicted compaction rate and/or value”. It is unclear whether one or both of the rate and value are required by the claim language. Further clarification of this limitation is requested.
Claim 1 also recites the limitation "the pre-planned manner" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 9, 16, 18, 19, 21, 23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0218288 A1 to Fonte et al. (Fonte) in view of US Patent No. 5,554,190 to Draenert (Draenert).
Regarding at least claim 1
Fonte teaches a dynamic porous coating for an orthopedic implant, wherein the dynamic porous coating is adapted to apply an expansive force against adjacent bone so as to fill gaps between the dynamic porous coating and adjacent bone and to create an interference fit between the orthopedic implant and the adjacent bone (abstract).

    PNG
    media_image1.png
    561
    374
    media_image1.png
    Greyscale

 Fonte meets the limitations of a shoulder prosthesis component (paragraph 0020) for a patient, the component comprising an implantation body, which defines an implantation axis to be aligned within a bone of the patient that includes a cortical bone external layer and a cancellous bone internal layer (fig. 20F), and configured to compact therein the cancellous bone internal layer with a predicted compaction rate and/or value that is differentiated along and around the implantation axis depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer of the patient (paragraph 0021-0023); wherein the implantation body includes a peripheral portion (dynamic porous coating) that is deformable while compacting the cancellous bone internal layer in the pre-planned manner (paragraphs 0019 and 0025-0026; see 112 rejection above). Fonte also meets the limitation that the peripheral portion includes a porous structure which has a porosity that is varied along and around the implantation axis depending on the preoperatively measured local bone density and quantity of the cancellous bone internal layer (paragraphs 0148-0149 of Fonte discloses varying pore size to match the pore size and stiffness of the bone; the surgeon must take into account the bone density and quantity of the cancellous bone internal layer in order to determine the pore size and stiffness of the bone that is being matched).
The examiner notes that the limitation “preoperatively measured” is interpreted as a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Fonte also teaches that bone adapts in terms of density, etc. in response to applied stresses and that when the expanding dynamic coating applies stress to the bone tissue, apposition will take place and bone density levels will maintain or even increase such that the coating enhances bone growth adjacent the implant, which will assist bone ingrowth into the interconnecting dynamic porous coating (paragraph 0163). Therefore, it is clear that Fonte recognizes a relationship between bone density and the stress applied to the bone tissue via the inventive dynamic coating. However, Fonte does not appear to explicitly teach compaction that depends on a preoperatively measured local bone density and quantity of the cancellous bone internal layer of the patient.
Draenert teaches a prosthesis component which can be produced by CAD and image-analysis methods to provide the largest possible surface for the transmission of forces and its mass and rigidity can be adapted to the individual properties of the bone (abstract). More specifically, Draenert discloses a good correlation between the density of a bone and its strength such that the density of a bone can therefore be used as a measure for its strength and that by combining various image-analysis and computer-aided calculations, a method could be found with which the morphology of the bony bed as well as the strength of the bone could be determined and taken into account for the design of a prosthesis component in order to provide the largest possible surface for the transmission of force between prosthesis and bone (col. 2, lines 23-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis component of Fonte to specify that the compaction of the cancellous bone internal layer depends on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, in order to provide the largest possible surface for the transmission of force between the prosthesis and bone by taking into account the morphology and strength of the bony bed when designing the prosthesis, as taught by Draenert, particularly since Fonte recognizes that there is a connection between bone density and the amount of force applied by the component coating. 
Regarding at least claim 5
Fonte meets the limitations of a shoulder prosthesis (paragraph 0020) component for a patient, the component comprising: an implantation body, which defines an implantation axis and to be aligned within a bone of the patient that includes a cortical bone external layer and a cancellous bone internal layer (fig. 20F), and is configured to compact therein the cancellous bone internal layer in a pre-planned manner that is differentiated along and around the implantation axis depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer of the patient (paragraph 0021-0023); wherein the implantation body includes a peripheral portion that is shaped and structured to compact the cancellous bone internal layer in the pre-planned manner (paragraph 0019 and 0025-0026); and the implantation body further includes a central core (substrate; paragraph 0012 and 0023) that is more rigid than the peripheral portion (dynamic porous coating; paragraph 0020). Fonte also meets the limitation that the peripheral portion includes a porous structure which has a porosity that is varied along and around the implantation axis depending on the preoperatively measured local bone density and quantity of the cancellous bone internal layer (paragraphs 0148-0149 of Fonte discloses varying pore size to match the pore size and stiffness of the bone; the surgeon must take into account the bone density and quantity of the cancellous bone internal layer in order to determine the pore size and stiffness of the bone that is being matched).
The examiner notes that the limitations “pre-planned manner” and “preoperatively measured” are interpreted as a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Fonte also teaches that bone adapts in terms of density, etc. in response to applied stresses and that when the expanding dynamic coating applies stress to the bone tissue, apposition will take place and bone density levels will maintain or even increase such that the coating enhances bone growth adjacent the implant, which will assist bone ingrowth into the interconnecting dynamic porous coating (paragraph 0163). Therefore, it is clear that Fonte recognizes a relationship between bone density and the stress applied to the bone tissue via the inventive dynamic coating.
However, Fonte does not appear to explicitly teach preoperatively measuring local bone density and quantity of the cancellous bone internal layer of the patient.
Draenert teaches a prosthesis component which can be produced by CAD and image-analysis methods to provide the largest possible surface for the transmission of forces and its mass and rigidity can be adapted to the individual properties of the bone (abstract). More specifically, Draenert discloses a good correlation between the density of a bone and its strength such that the density of a bone can therefore be used as a measure for its strength and that by combining various image-analysis and computer-aided calculations, a method could be found with which the morphology of the bony bed as well as the strength of the bone could be determined and taken into account for the design of a prosthesis component in order to provide the largest possible surface for the transmission of force between prosthesis and bone (col. 2, lines 23-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis component of Fonte to specify that the cancellous bone internal layer is compacted in a pre-planned manner depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, in order to provide the largest possible surface for the transmission of force between the prosthesis and bone by taking into account the morphology and strength of the bony bed when designing the prosthesis, as taught by Draenert, particularly since Fonte recognizes that there is a connection between bone density and the amount of force applied by the component coating. 
Regarding at least claim 16
Fonte further meets the limitations of a shoulder prosthesis component (paragraph 0020) for a patient, the component comprising an implantation body, which defines an implantation axis to be aligned within a bone of the patient that includes a cortical bone external layer and a cancellous bone internal layer (fig. 20F), and is configured to compact therein the cancellous bone-3-Application No.: 16/216,134 Filing Date:December 11, 2018internal layer in a pre-planned manner that is differentiated along and around the implantation axis depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, wherein the implantation body includes a porous peripheral portion (dynamic porous coating), which completely surrounds the implantation body along at least a portion of the length of the implantation body and which is shaped and structured to compact the cancellous bone internal layer in the pre-planned manner (paragraph 0023-0026). Fonte also meets the limitation that the peripheral portion includes a porous structure which has a porosity that is varied along and around the implantation axis depending on the preoperatively measured local bone density and quantity of the cancellous bone internal layer (paragraphs 0148-0149 of Fonte discloses varying pore size to match the pore size and stiffness of the bone; the surgeon must take into account the bone density and quantity of the cancellous bone internal layer in order to determine the pore size and stiffness of the bone that is being matched).

The examiner notes that the limitations “pre-planned manner” and “preoperatively measured” are interpreted as a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Fonte also teaches that bone adapts in terms of density, etc. in response to applied stresses and that when the expanding dynamic coating applies stress to the bone tissue, apposition will take place and bone density levels will maintain or even increase such that the coating enhances bone growth adjacent the implant, which will assist bone ingrowth into the interconnecting dynamic porous coating (paragraph 0163). Therefore, it is clear that Fonte recognizes a relationship between bone density and the stress applied to the bone tissue via the inventive dynamic coating.
However, Fonte does not appear to explicitly teach preoperatively measuring local bone density and quantity of the cancellous bone internal layer of the patient.
Draenert teaches a prosthesis component which can be produced by CAD and image-analysis methods to provide the largest possible surface for the transmission of forces and its mass and rigidity can be adapted to the individual properties of the bone (abstract). More specifically, Draenert discloses a good correlation between the density of a bone and its strength such that the density of a bone can therefore be used as a measure for its strength and that by combining various image-analysis and computer-aided calculations, a method could be found with which the morphology of the bony bed as well as the strength of the bone could be determined and taken into account for the design of a prosthesis component in order to provide the largest possible surface for the transmission of force between prosthesis and bone (col. 2, lines 23-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis component of Fonte to specify that the cancellous bone internal layer is compacted in a pre-planned manner depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, in order to provide the largest possible surface for the transmission of force between the prosthesis and bone by taking into account the morphology and strength of the bony bed when designing the prosthesis, as taught by Draenert, particularly since Fonte recognizes that there is a connection between bone density and the amount of force applied by the component coating. 
Regarding at least claims 8, 9, 18, 19, 25 and 27
Fonte in view of Draenert teaches the shoulder prosthesis component of claims 1, 5, and 16. Further, Fonte contemplates utility of the invention as a dynamic porous coating in a wide range of orthopedic implants where fixation and osseointegration are desirable, e.g., hip implants, knee implants, shoulder implants, elbow implants, spinal implants, extremity implants, dental implants, cranial and maxillofacial implants, etc. (paragraph 0020). It is well known in the art that a shoulder prosthesis component, such as that taught by Forte, further comprises an articulation member, which is provided with an articulation surface and which is provided to be coupled with the implantation body and/or is a humeral or glenoid component, the implantation body being designed for the humerus or glenoid of the patient, as claimed by applicant
Regarding at least claims 21 and 23
Fonte in view of Draenert teaches the shoulder prosthesis component of claims 1 and 16. Fonte further meets the limitation that the central core (substrate; paragraph 0012) is more rigid than the peripheral part (dynamic porous coating; paragraph 0020), as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774